*466ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-13(b) recommending that PHILIP A. VALENTINO, JR. of WILDWOOD, who was admitted to the bar of this State in 1983, be immediately temporarily suspended from the practice of law after pleading guilty to a one-count information charging him with mail fraud, in violation of 18 U.S.C.A. 1341, and good cause appearing; It is ORDERED that PHILIP A. VALENTINO, JR. is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PHILIP A. VALENTINO, JR. pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that PHILIP A. VALENTINO, JR. be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.